


Exhibit 10.52

 

CONFIDENTIAL TREATMENT REQUESTED

 

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WITH “****”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED
TO THE SECURITIES AND EXCHANGE COMMISSION.

 

[g300222kmi001.jpg]

 

October 15, 2012

 

Nordion

447 March Road

P.O. Box 13500

Ottawa, Ontario, K2K 1X8

Attention:  Vice President, Global Sales

 

Re:  Amendment No. 2 to Molybdenum-99 Purchase & Supply Agreement

 

Ladies and Gentlemen:

 

Reference is made to a Molybdenum-99 Purchase & Supply Agreement dated as of
April 1, 2010 (as amended by Amendment No. 1, effective as of December 1, 2010,
collectively, the “Agreement”) between Lantheus Medical Imaging, Inc. and
Nordion (Canada) Inc. (formerly MDS (Canada) Inc.).  Terms defined in the
Agreement and not otherwise defined herein are used herein with the meanings so
defined.

 

IN CONSIDERATION of the mutual promises and covenants hereinafter set forth, and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree to enter into this Amendment No. 2 to the
Agreement (the “Amendment”) as of October 15, 2012 (the “Amendment Effective
Date”) as follows:

 

1.                                      Amendments.

 

1.1.                            Section 1.1.6 of the Agreement is hereby amended
effective as of the Amendment Effective Date by deleting in its entirety said
Section 1.1.6 and replacing therewith the following:

 

“1.1.6               “Contract Term” means the term of this Agreement, which
shall commence as of the Effective Date and terminate as of December 31, 2015
unless otherwise extended or terminated pursuant to this Agreement.”

 

1.2.                            Section 3.4 of the Agreement is hereby amended
effective as of the Amendment Effective Date by deleting in its entirety said
Section 3.4 and replacing therewith the following:

 

--------------------------------------------------------------------------------


 

“3.4                         Purchase Volumes.  The purchase volume obligations
set forth in this Section 3.4 are subject to the terms of this Agreement,
including, but not limited to, Sections 4.4, 4.7 and 6.2, and subject to
Nordion’s ability to supply Product to LMI meeting the requirements of this
Agreement and acceptance by Nordion of LMI’s Firm Orders sufficient to meet
LMI’s purchase volume commitments in this Section 3.4.

 

3.4.1.  During the portion of the Contract Term from and after **** until ****,
LMI hereby commits to purchase from Nordion an average Calendar Week volume of
**** Ci of Product (such determination shall be based on the calibration as set
forth in Schedule C) as averaged over each separate but successive period of
**** Calendar Weeks (each a “****-Week Period”) (with a pro-rata adjustment as
applicable for any portion of a ****-Week Period occurring as at ****). 
Compliance with LMI’s average purchase volume commitments will be calculated by
the parties as of the end of each aforementioned successive ****-Week Period. 
Nordion shall invoice LMI for any necessary true-up payments within **** (****)
days of the end of each successive ****-Week Period.

 

3.4.2.  In addition, commencing as of **** and continuing through ****, LMI
shall place additional Product orders with Nordion corresponding to at least
**** of LMI’s “incremental volume” requirements of Molybdenum-99 in each
successive ****-Week Period (with a pro-rata adjustment as applicable for any
portion of a ****Week Period occurring as at ****), and Nordion shall fill such
incremental volume orders, provided that such purchase obligation shall only
apply in those Calendar Weeks to the extent to which Nordion is able to satisfy
such additional LMI purchase volume obligations.  For purposes of clarity,
“incremental volume” shall mean any and all of LMI’s Calendar Week requirements
for Molybdenum-99 in excess of the sum of (i) LMI’s minimum purchase volume
commitment of **** Ci per Calendar Week of Product from Nordion (such
determination shall be based on the calibration as set forth in Schedule C) plus
(ii) LMI’s Calendar Week purchase volume contractual commitments in writing for
Molybdenum-99 from its other suppliers which existed on **** (such determination
shall be based on the calibration as set forth in Schedule C).  Such purchase
volume contractual commitments shall remain fixed for purposes of calculating
LMI’s allocation of “incremental volume” from and after ****.

 

3.4.3.  (i) Commencing as of **** and continuing through ****, LMI shall place
Product orders with Nordion corresponding to at least **** percent (****%) of
LMI’s total requirements for Product (such determination shall be based on the
calibration as set forth in Schedule C) in such period, and Nordion shall fill
such orders, provided that such purchase obligation shall only apply in those
Calendar Weeks in which Nordion is able to satisfy such LMI purchase volume
obligations.

 

2

--------------------------------------------------------------------------------


 

(ii)  Commencing as of **** and continuing through ****, LMI shall place Product
orders with Nordion in accordance with the minimum percentage of LMI’s total
requirements during each respective time period, as set out in the chart below,
in each separate but successive calendar quarter (and for the purposes of smooth
order management and supply during periods of normal supply, LMI will make a
good faith effort to place routine weekly orders, for the quantity of Product
set forth in each Forecast), and Nordion shall fill such orders, provided that
such LMI purchase volume obligation shall only apply to the extent to which
Nordion is able to satisfy such LMI purchase volume obligations.

 

 

Time Period

 

Minimum percentage of LMI’s total requirements
for Molybdenum-99 in each ****

 

 

**** — ****

 

**** percent (****%)

 

 

**** — ****

 

**** percent (****%)

 

 

Such purchase amount shall be calculated based on the Product calibration as set
forth in Schedule C.  To the extent that Nordion is unable to supply the
quantities of Product described herein, the parties acknowledge and agree that
LMI shall have the right to purchase Product from any third party supplier of
Product during the period of such Nordion inability to supply (which, for
purposes of a planned outage, shall be a period not less than the period
reasonably forecasted by Nordion for such outage prior to the shutdown), and to
such extent and for the duration of such third party purchases, LMI shall not be
in violation of the purchase volume obligations set forth herein and shall to
such extent be correspondingly relieved of such purchase volume obligation.

 

3.4.4.  At any time reasonably requested by Nordion (but no more frequently than
**** per calendar year) during the Contract Term, LMI will furnish to Nordion,
within ten (10) days after the date on which it receives a written request to do
so, a certificate, executed by the chief executive officer of LMI, certifying
that such officer has reviewed LMI’s records with respect to LMI’s orders for
LMI’s “incremental volume” of Product from **** through ****, if any, or LMI’s
orders for Molybdenum-99 from **** through ****, as applicable, during the
preceding **** (****) month period (or such shorter time as may have elapsed
since the date of the last certificate), and that LMI has complied or failed to
comply with its obligations set forth in Sections 3.4.2 or 3.4.3, as
applicable.  If LMI has failed to comply with its obligations set forth in
Sections 3.4.2 or 3.4.3, as applicable, then LMI shall have the right to elect a
Cure Election under Section 3.4.5.

 

3.4.5.  In the event that LMI’s certification indicates that LMI has failed to
comply with the applicable purchase commitments under Section 3.4.2 or 3.4.3,
LMI shall elect, such election to be exercised by LMI by notice in writing
received by Nordion within ten (10) days after the date on which LMI would
otherwise have been required to deliver such officer certification, to either

 

(i)                                     In addition to meeting its ongoing
purchase commitments, purchase from Nordion within and, from time to time,
during the period of **** (****) days following receipt by Nordion of LMI’s
notice of election, such quantities of Product as should have otherwise been
purchased from

 

3

--------------------------------------------------------------------------------


 

Nordion had LMI satisfied its applicable purchase volume obligations under
Sections 3.4.2 or 3.4.3, as applicable, to Nordion, or

 

(ii)                                  In addition to meeting its ongoing
purchase commitments, pay to Nordion within **** days following receipt by
Nordion of LMI’s notice of election, the balance of the amount corresponding to
the purchase volume obligations that would have otherwise been due and payable
had LMI satisfied its applicable purchase volume obligations under Sections
3.4.2 or 3.4.3, as applicable (the action elected under clause (i) or (ii) of
this Section 3.4.5, a “Cure Election”).

 

In the event that LMI fails to elect and/or notify Nordion of a Cure Election
within the specified time period or, if it makes a Cure Election but does not
comply with and satisfy its obligations under a Cure Election, then, in addition
to and notwithstanding any other remedies set forth in this Agreement or
available to Nordion in law or equity, Nordion may upon written notice to LMI
immediately suspend further supply of any Product to LMI until such obligations
are satisfied in full.  For the sake of clarity, the parties acknowledge and
agree that, to the extent Nordion exercises its right to suspend further supply
of Product to LMI pursuant to this Agreement, LMI shall have no obligation to
purchase the aforementioned purchase volume commitments during the period of
suspended supply of Product or make any payments with respect thereto.  In
addition, if LMI elects the Cure Election in Section 3.4.5(i) and Nordion fails
to supply Product under such election or fully perform thereunder, then LMI’s
underlying obligation and commitments in connection with such portion of that
Cure Election shall be subject to a corresponding reduction in the quantity of
Product LMI is otherwise obligated to purchase from Nordion under
Section 3.4.5(i).  If there is less than **** (****) days left in the Contract
Term at the time of a Cure Election, then LMI’s election shall be limited to the
Cure Election under Section 3.4.5(ii).  Notwithstanding the foregoing, LMI shall
have the right to provide Nordion with one or more officer certifications under
Section 3.4.4 during the last **** (****) months of the Contract Term.  Such
self-certifications shall limit the available period of time covered by any
officer certification subsequently requested by Nordion under Section 3.4.4.”

 

1.3                                                                              
Section 5.1 of the Agreement is hereby amended effective as of the Amendment
Effective Date by adding the following at the end of Section 5.1.

 

“Except as follows, the Product Fee for orders of Product described in
Section 3.4 shall be in accordance with the provisions of this Section 5.1.  If
at any time during the Contract Term after **** (such period referred to herein
as the “Fee Change Period”) there is or will be in effect a sustained increase
to Nordion’s cost of Molybdenum-99 supplied by the NRU Reactor for use in the
production of Product that exceeds **** percent (****%) of the cost charged to
Nordion for Molybdenum-99 as determined using Nordion’s cost calculation in
effect as at the Amendment Effective Date (“Cost Threshold”),  Nordion, at its
option may either:

 

(i) upon at least **** (****) days prior written notice to LMI at any time
increase the Product Fee to LMI applicable in the Fee Change Period in an

 

4

--------------------------------------------------------------------------------


 

amount corresponding to **** (****) of the increase in cost incurred by Nordion
in effect on the effective date of such notice for the purchase of Molybdenum-99
supplied by the NRU reactor in excess of the Cost Threshold as calculated on a
per curie basis for such purchases (provided that for greater certainty, such
increase in the Product Fees shall only apply to Molybdenum-99 supplied from the
NRU Reactor), or

 

(ii) terminate this Agreement in accordance with Section 6.4.

 

Nordion shall include with any notice to LMI with respect to section 5.1
subparagraph (i) above, a certificate issued by its Chief Financial Officer
certifying that the increase in the cost to Nordion in the cost of Molybdenum-99
exceeds the Cost Threshold and that any Product Fee increase has been determined
in accordance with Section 5.1 subparagraph (i).”

 

The following example shall serve for illustrative purposes only:

 

Example:

 

If the Product Fee to LMI is $****/curie and the cost of Molybdenum-99 supplied
by the NRU reactor was $****/curie (as at the Amendment Effective Date) and
Nordion is subject to a cost increase of $****/curie the Product Fee to LMI with
respect to Molybdenum-99 supplied by the NRU Reactor will be determined as
follows:

 

Price increase: ****% x ($**** — (****% x $****)) = $****/curie

 

New Product Fee:  $****/curie plus $****/curie = $****/curie”

 

1.4                                                                              
Section 6 of the Agreement is hereby amended effective as of the Amendment
Effective Date by adding the following Sections 6.4 and 6.5.

 

“6.4 Nordion Right of Termination.  Nordion shall be entitled to terminate this
Agreement in the circumstances set out in Section 5.1 sub paragraph (ii).  In
such event, Nordion shall provide at least **** (****) days prior written notice
of termination to LMI, provided that any such termination shall not in any event
be effective earlier than October 1, 2014.  In such event, Nordion shall include
with any written termination notice a certificate issued by Nordion’s Chief
Financial Officer certifying that the increase in the cost to Nordion in the
cost of Molybdenum-99 exceeds the Cost Threshold.”

 

“6.5 LMI Right of Termination.  In the event that that the Product Fee increase
by Nordion during the Fee Change Period pursuant to Section 5.1(i) exceeds ****
percent (****%) of the applicable Product Fee charged by Nordion to LMI during
the Fee Change Period as set out in Schedule D, LMI shall be entitled to
terminate this Agreement by providing to Nordion at least **** (****) days prior
written notice of termination.”

 

5

--------------------------------------------------------------------------------


 

1.5                               Schedule C is hereby amended effective as of
the Amendment Effective Date by deleting the illustrations entitled “Incremental
Volume Illustration” and “Requirements Illustration” in their entirety.

 

1.6                               Section 16.5 of the Agreement is hereby
amended by adding the following language after the first sentence:

 

“Nordion shall be required to provide LMI at least **** (****) days prior
written notice of any transaction or series of related transactions, which,
after giving effect to such transaction or transactions, would result in the
sale, lease, transfer or other disposition by Nordion of all or any substantial
part of the assets or business of Nordion to which this Agreement relates.  In
the event of such transaction Nordion will be responsible for the fulfillment of
its obligations to supply Product under this Agreement, or in the event Nordion
assigns this Agreement, Nordion shall ensure that as a condition of such
transaction or transactions, such acquirer, successor or transferee, as the case
may be, agrees to be bound by all of the obligations of Nordion (or the
applicable portion thereof) arising from and after the date of such assignment
under this Agreement and LMI shall correspondingly be bound to such assignee for
its obligations for such period.  LMI and Nordion otherwise shall remain
responsible to each other hereunder for their respective obligations prior to
such period.”

 

1.7                               Schedule D is hereby amended effective as of
the Amendment Effective Date by deleting it in its entirety and replacing
therewith the following:

 

“Product Fee for Product ordered for delivery during **** through **** (the
“**** Period”):

 

Curies of 
Product (****-day
precal) ordered for
delivery by LMI
per successive ****-
Week Period

 

Product Fee
Product ordered for delivery
by LMI
from ****
until ****

Up to **** Ci/****-Wk

 

US$****/Ci

Each Ci > **** Ci/****-Wk

 

US$****/Ci

 

LMI shall pay all undisputed invoices for Product outstanding as of ****
(including, pursuant to Section 3.4.1, any true-up payments due and payable for
the portion of the 4-Week Period ending on ****) within **** (****) days of such
date.  In addition, to the extent that Nordion is unable to supply quantities of
Product required to be purchased by LMI during the **** Period for any reason
the Product Fee for LMI’s orders in the first period following the **** Period
during which Nordion is able to perform hereunder, will be **** to the
applicable price set forth above for the **** Period for the volume of Product
LMI is required to purchase for the then-current period until such time as the
quantity of such purchases of Product for such period equal the quantity of
Product that LMI would have otherwise been required to purchase during the ****
Period if Nordion had been able to supply such quantities of Product hereunder.

 

6

--------------------------------------------------------------------------------


 

Product Fee for Product ordered for delivery during **** through **** (the “****
Period”):

 

US$****/Ci (****-day precal)

 

To the extent that Nordion is unable to supply quantities of Product required to
be purchased by LMI during the **** Period for any reason, the Product Fee for
LMI’s orders in the first period following the **** Period during which Nordion
is able to perform hereunder will be **** to US$****/Ci (i.e., corresponding to
the price set forth above for the **** Period) for the volume of Product LMI is
required to purchase for the then-current period until such time as the quantity
of such purchases of Product for such period equal the quantity of Product that
LMI would have otherwise been required to purchase during the **** Period if
Nordion had been able to supply such quantities of Product hereunder.

 

Product Fee for Product ordered for delivery during **** through **** (the
“****”):

 

US$****/Ci (****-day precal) for Product ordered for delivery during the
****Period from **** — ****.

 

US$****/Ci (****-day precal) for Product ordered for delivery during the ****
Period from **** — ****.

 

US$****/Ci (****-day precal) for Product ordered for delivery during the ****
Period from **** — ****.

 

Notwithstanding the foregoing provisions, if at any point during the **** Period
the total invoiced amount for Product exceeds **** (the “****Threshold Amount”)
for such period, then the Product Fee shall be automatically reduced to
US$****/Ci (****-day precal) for any amounts above the **** Threshold Amount for
such period.

 

Product Fee for Product ordered for delivery during **** through ****:

 

Product Fee
Product ordered for delivery by LMI
from ****
until ****

 

Product Fee
Product ordered for delivery by LMI
from ****
until ****

US$****/Ci (****-day precal)

 

US$****/Ci (****-day precal) x CPI

 

On ****, the Product Fee shall be ****by an amount equal to the change in the
****, if any, for the ****.  Such changes in the Product Fee shall be
communicated in writing by Nordion to LMI no later than on or about **** (or so
soon thereafter as the ****is published).  For purposes of this Agreement,
“****” means the ****, as published in the ****.  In the event that publication
of the **** is discontinued, the parties will agree on an appropriate substitute
index that is substantially similar in substantive coverage.

 

In addition, beginning on ****, in the event there are any applicable government
charges that specifically and expressly apply to the use of Molybdenum-99
derived from highly

 

7

--------------------------------------------------------------------------------


 

enriched uranium (including tariffs, duties, excises, taxes, reimbursement
penalties or other governmental charges) that negatively impact LMI, both
parties agree to discuss and negotiate, in good faith, modifications to this
Agreement to moderate and otherwise reduce such negative impact.”

 

2.  Effective Date.  This Amendment shall be deemed to be effective as of the
Amendment Effective Date.

 

3.  General.  Except as specifically amended hereby, the Agreement remains in
full force and effect and otherwise unamended hereby, and any reference in the
Amendment to “this Agreement”, “the Agreement”, “hereunder”, “hereof”, “herein”
or words of like import shall mean and be a reference to the Agreement as
amended by this Amendment.  This Amendment constitutes a final written
expression of the terms hereof and is a complete and exclusive statement of
those terms.  This Amendment may be executed in two or more counterparts, each
of which, when executed, shall be deemed to be an original but all of which when
taken together shall constitute one and the same agreement.  Signatures hereto
may be delivered by facsimile, by electronic mail (e.g., a “pdf” file) or by any
other electronic means that is intended to preserve the original appearance of
the document, and such delivery will have the same effect as the delivery of the
paper document bearing the actual handwritten signatures.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign this Amendment in the place indicated below.

 

Thank you.

 

Sincerely,

 

 

 

LANTHEUS MEDICAL IMAGING, INC.

 

 

 

 

 

By:

/s/ William C. Dawes, Jr.

 

 

Name and Title: VP, Manufacturing and Opearations

 

 

Date: 10-17-2012

 

 

 

 

 

Acknowledged and agreed:

 

 

 

Nordion (Canada) Inc.

 

 

 

 

 

By:

/s/ Steve West

 

 

Name and Title: S.M. West, CEO

 

 

Date:10-19-2012

 

 

Copy:              Nordion

447 March Road

P.O. Box 13500

Ottawa, Ontario  K2K 1X8

Attn: Associate General Counsel

 

8

--------------------------------------------------------------------------------
